Citation Nr: 0508273	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-33 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to a compensable evaluation for recurrent left 
ankle sprains, from the initial grant of service connection.  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel





INTRODUCTION

The veteran had active service from July 1998 to July 2002.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2002 decision by the RO 
which, in part, granted service connection for recurrent left 
ankle sprains, rated noncompensably disabling.  It is from 
the assignment of the noncompensable rating that the present 
appeal arises.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the left ankle 
disability is manifested by complaints of weakness and mild 
swelling, without arthritis or limitation of motion; no 
functional loss of use due to pain or during flare-ups has 
been demonstrated.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for recurrent left 
ankle sprains, based on an initial determination, are not 
met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.31, 
4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  

VA's Office of General Counsel (GC) addressed the question of 
whether VCAA notice is required for "downstream" issues on 
which a notice of disagreement has been filed. In a precedent 
opinion, GC held that "[i]f, in response to notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, section 7105(d) requires VA to take 
proper action and issue a statement of the case [SOC] if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue." See 
VAOPGCPREC 8-2003 (Dec. 22, 2003).

In this case, the veteran was provided with the law and 
regulations pertaining to VCAA in the August 2003 statement 
of the case.  The veteran has been provided notice of what VA 
was doing to develop the claim, notice of what he could do to 
help his claim, and notice of how his claim was still 
deficient.  Applying the foregoing GC opinion, if the notice 
given on the underlying claim was adequate, then additional 
notice regarding the downstream effective date issue is not 
required.

Thus, the Board concludes that it may proceed, as specific 
notice as to which party could or should obtain which 
evidence has been provided.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The veteran had sufficient notice of 
the type of information needed to support his claim and the 
evidence necessary to complete the application.  Therefore, 
the Board finds that the duty to assist and notify as 
contemplated by applicable provisions, including the VCAA, 
has been satisfied.  Accordingly, appellate review may 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The veteran is currently assigned a noncompensable evaluation 
for his left ankle disability under Diagnostic Code (DC) 
5271, which provides for a 10 percent evaluation with 
moderate limitation of motion and a 20 percent evaluation for 
marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2004). 

 

Normal range of ankle dorsiflexion, for VA rating purposes, 
is considered to be from 0 to 20 degrees, and for plantar 
flexion from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2004).  

Limitation of motion of the affected joint is also the 
appropriate basis for rating arthritis due to trauma under 38 
C.F.R. § 4.71a, DC 5010-5003 (2004).  However, in this case, 
x-ray studies of the left ankle in August 2002 showed no 
evidence of a fracture or other significant bone, joint, or 
soft tissue abnormalities.  In short, there was no x-rays 
evidence of arthritis.  

Another possible applicable code which would provide for a 
higher rating under which the left ankle disability may be 
rated is DC 5270; however, this requires ankylosis of the 
ankle, which is not present in this case.  See Butts v. 
Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's 
choice of diagnostic code should be upheld so long as it is 
supported by explanation and evidence). 

In the instant case, the veteran was treated on several 
occasions in service for left ankle sprains. 

The veteran was afforded a fee-basis VA examination in August 
2002, in part, to determine the extent and severity of his 
left ankle disability.  The veteran complained of chronic 
swelling and weakness in ankle joint, but said that he didn't 
require rest or medical attention for any of his symptoms.  
He could walk, climb stairs, and drive a car, but said that 
the ankle was painful when taking the trash out or mowing the 
lawn.  On examination, his posture and gait were normal and 
there was no edema in the left lower extremity.  There was no 
abnormal weight bearing in either foot, and he did not 
require or use any supportive devices, such as a brace or 
cane.  There was mild swelling on the medial and lateral 
malleolus.  Dorsiflexion was from 0 to 20 degrees and plantar 
flexion was from 0 to 45 degrees.  The examiner noted that 
there was no functional loss of motion due to pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
abduction, adduction, inversion, or eversion deformity in 
either ankle.  Deep tendon reflexes in the left ankle were 
2+.  X-rays studies showed no evidence of fracture, or other 
significant bone, joint, or soft tissue abnormality.  The 
diagnoses included status post recurrent left ankle sprains, 
grade 2, with ankle instability.  

The clinical findings on the recent VA examination showed no 
limitation of motion or other symptomatology which would 
warrant a compensable evaluation for the left ankle 
disability under DC 5271.  In short, the clinical findings 
were consistent with no more than mild impairment.  

A schedular compensable rating is not warranted under any of 
the other provisions of the rating code discussed above.  
There is no x-ray evidence of arthritis, the ankle is not 
ankylosed nor is there any evidence of nonunion or malunion 
of the ankle joint with impairment in the knee or ankle.  
Thus, a compensable evaluation under DC's 5010-5003-5270, or 
5262 are not for application.  

When a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and evaluations must consider 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Despite the veteran's complaints of chronic swelling and 
weakness in the left ankle, there was no objective evidence 
of any functional loss on the recent VA examination.  The 
evidence showed that the veteran had normal range of motion, 
good strength, a normal gait, and there was no neurological 
impairment referable to the left ankle.  The question of 
functional loss under DeLuca was specifically addressed by 
the examiner to the effect that there was no functional loss 
due to pain, incoordination, fatigue, weakness, or lack of 
endurance.  

Applying all of the appropriate diagnostic codes to the facts 
of this case, the objective assessment of the veteran's 
present impairment of the left ankle does not suggest that he 
has sufficient symptoms so as to a warrant a compensable 
evaluation since service connection was granted.  
Accordingly, the appeal is denied.  

ORDER

A compensable evaluation for recurrent left ankle sprains, is 
denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


